DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 8, the present claim language discloses:
“a. selecting the first test signals that once played cause the feedback microphone to sense a first spectrum of sensed information signals within the first frequency range, the first spectrum significantly differs from the first reference out of ear spectrum; 
b. selecting the second test signals that once played cause the feedback microphone to sense a second spectrum of sensed information signals within the second frequency range, the second spectrum substantially equals from the second reference out of ear spectrum, and 
c. selecting the third test signals that once played cause the feedback microphone to sense a third spectrum of sensed information signals within the third frequency range, the third spectrum significantly differs from the third reference out of ear spectrum.”
From the present claim language it is not clear what the test signals are being selected for in the claim, or when a specific test signal should be selected.  The claim merely provides a selection of a three different test signals however does not provide a condition for the selection.  Moreover the claim merely provides an intended result of playing each signal, however does not provide a reason or condition for selecting the test signals.  The purpose of this claim is not clear and for purposes of examination under prior art the Examiner has treated this claim as a selection of any test signal.  Due to the lack of clarity of the present claim language the claim is regarded as indefinite. 
Regarding claim 9, for similar reasons as claim 8, it is not clear how each test signal is “selected” from the present claim language. Furthermore it is not clear how the claimed cost function is related to the selection of the test signals. For purposes of examination under prior art the Examiner has treated this claim as a selection of any 
Regarding claim 12, the present claim language discloses “wherein the method comprises avoiding from determining that the earbud is located within the ear of the person when the second spectrum significantly differs from the second reference out of ear spectrum.”
From the present claim language it is not clear what it is meant by “avoiding from determining that the earbud is located within the ear”.  It is not clear whether the method stops at this step when the second spectrum differs from the second reference spectrum, or if a different result is determined, such as “located outside of the ear”, when the second spectrum differs from the second reference spectrum. Due to the lack of clarity of the present claim language the claim is regarded as indefinite. 
Regarding claim 18, the present claim language discloses “The non-transitory computer readable medium according to claim 1”; however claim 1 does not provide a non-transitory computer readable medium.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 18 should be dependent upon claim 15. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulvey et al (US 10748521 B1).

With respect to claim 1, Mulvey discloses a method for in-ear detection, the method comprises: 
transmitting test signals (fig.4 #132,136), by a speaker (figs.2,4 #130) of an earbud (fig.2 #100B; col.3 ln.40-61), during a test period, and while the earbud is operating at a first operational mode, wherein the test signals comprise at least one test signal within one or more frequency ranges that differ from each other within a human auditory range (col.4 ln.42-51; during a playback operational mode “test signals” or driver signals #132 are emitted by a speaker #130 as acoustic sound signals #136; furthermore the emitted acoustic sound signals are captured by a feedback microphone #140 and may be tested at one or more frequencies and/or one or more frequency bands, therefor the “test signals” #132,136 of Mulvey comprise at least one or more frequency ranges, see: col.11 ln.26-55);
generating, by a feedback microphone (figs.2,4 #140) of the earbud, sensed information that is indicative of audio signals sensed by the feedback microphone as a col.3 ln.51-61; feedback microphone #140 captures the test signals emitted from speaker #130); and 
determining whether the earbud is located within an ear of a person, wherein the determining is based on the sensed information and a reference out of ear spectrum (col.7 ln.59-67; col.8 ln.1-37; col.12 ln.15-26; comparison module #600A determines an “off head” condition based on a comparison of the sensed information #142 from feedback microphone #140 and on a reference driver signal #132.  The term “reference out of ear spectrum” is relatively broad as presented in the present claim language and has been interpreted as any reference signal or value).
Mulvey discloses wherein the test signal may comprise one or more frequency ranges, however does not disclose expressly a first test signal within a first frequency range, at least one second test signal within a second frequency range, and at one third test signal within a third frequency range.
It would have been an obvious design choice before the effective filing date of the present invention to a person of ordinary skill in the art that the “one or more frequency ranges” disclosed by Mulvey may be expanded to include at least three separate frequency ranges as required by the present claim language. The motivation for doing so would have been to test a plurality of frequency ranges to obtain a more accurate description of the operational condition of the earbud device. 

 With respect to claim 2, Mulvey discloses the method according to claim 1, however does not disclose expressly wherein the second frequency range is located 
It would have been an obvious design choice before the effective filing date of the present invention to a person of ordinary skill in the art to experiment with the test frequency ranges of Mulvey to include the second frequency range is located between the first frequency range and the third frequency range, wherein the third frequency range comprises an estimated ear-canal resonance frequency.  The motivation for doing so would have been to achieve optimal results of the audio test. 

With respect to claim 3, Mulvey discloses the method according to claim 1; however does not disclose expressly wherein the second frequency range comprises five kHz frequency, the first frequency range comprises 500 Hz, and the third frequency range comprises 10 kHz.
It would have been an obvious design choice before the effective filing date of the present invention to a person of ordinary skill in the art to experiment with the test frequency ranges of Mulvey to include wherein the second frequency range comprises five kHz frequency, the first frequency range comprises 500 Hz, and the third frequency range comprises 10 kHz. The motivation for doing so would have been to achieve optimal results of the audio test. 

With respect to claim 4, Mulvey discloses the method according to claim 1 wherein: a. the at one first test signal comprises first test signals having a first plurality of first frequencies within the first frequency range; b. the at one second test signal col.11 ln.26-55;  It is an inherent feature of a frequency range to comprise a plurality of frequencies).

With respect to claim 5, Mulvey discloses the method according to claim 4 wherein the first plurality of first frequencies, the second plurality of second frequencies, and the third plurality of third frequencies are selected during a calibration process in which the earbud is positioned, at least in part, in the ear of the person (col.4 ln.42-51; the test signal may be a playback signal which is played while the earbud is positioned within a user’s ear, such that the playback signal comprises a plurality of selected frequencies, such a playback of the test signal may be considered a calibration process).

With respect to claim 6, Mulvey discloses the method according to claim 4 wherein the method comprises selecting the first plurality of first frequencies, the second plurality of second frequencies, and the third plurality of third frequencies during a calibration process in which the earbud is positioned in the ear of the person (col.4 ln.42-51; the test signal may be a playback signal which is played while the earbud is positioned within a user’s ear, such that the playback signal comprises a plurality of selected frequencies, such a playback of the test signal may be considered a calibration process).

col.11 ln.26-55; the system by be tested at a plurality of frequencies or sub-bands/ranges, therefore the feedback signal is compared to a plurality of frequencies of the reference driver signal #132).

With respect to claim 8, Mulvey discloses the method according to claim 7 comprising: a. selecting the first test signals that once played cause the feedback microphone to sense a first spectrum of sensed information signals within the first frequency range, the first spectrum significantly differs from the first reference out of ear spectrum; b. selecting the second test signals that once played cause the feedback microphone to sense a second spectrum of sensed information signals within the second frequency range, the second spectrum substantially equals from the second reference out of ear spectrum, and c. selecting the third test signals that once played cause the feedback microphone to sense a third spectrum of sensed information signals within the third frequency range, the third spectrum significantly differs from the third reference out of ear spectrum (col.11 ln.26-55; the system by be tested at a plurality of frequencies or sub-bands/ranges, therefore the feedback signal is compared to a plurality of frequencies of the reference driver signal #132).

col.11 ln.26-55; the system by be tested at a plurality of frequencies or sub-bands/ranges, therefore the feedback signal is compared to a plurality of frequencies of the reference driver signal #132)..

With respect to claim 10, Mulvey discloses the method according to claim 4, wherein the reference out of ear spectrum comprises:a. first reference out of ear spectrum indicative of sensed information within the first frequency range; b. second reference out of ear spectrum indicative of sensed information within the second frequency range, and c. a third reference out of ear spectrum indicative of sensed information within the third frequency range; and wherein the sensed information comprises: d. a first spectrum of sensed information signals within the first frequency range; e. a second spectrum of sensed information signals within the second frequency range; and f. a third spectrum of sensed information signals within the third frequency range (col.11 ln.26-55; the system by be tested at a plurality of frequencies or sub-bands/ranges, therefore a plurality of frequencies of the feedback signal are compared to a plurality of frequencies of the reference driver signal #132).

With respect to claim 12, Mulvey discloses the method according to claim 10 wherein the method comprises avoiding from determining that the earbud is located within the ear of the person when the second spectrum significantly differs from the second reference out of ear spectrum (col.7 ln.59-67; col.8 ln.1-37; col.12 ln.15-26).

With respect to claim 13, Mulvey discloses the method according to claim 1 wherein the method comprises: transmitting one or more test signals only within the frequency range, by the speaker of the earbud, during an other test period, and while the earbud is operating at an other operational mode; generating, by the feedback microphone of the earbud, other sensed information that is indicative of audio signals sensed by the feedback microphone as a result of the transmission of one or more test signals; and determining whether the earbud is located within the ear of the person, wherein the determining is based on the other sensed information and the reference out of ear spectrum (col.7 ln.59-67; col.8 ln.1-37; col.12 ln.15-26; comparison module #600A determines an “off head” condition based on a comparison of the sensed information #142 from feedback microphone #140 and on a reference driver signal #132.  The term “reference out of ear spectrum” is relatively broad as presented in the present claim language and has been interpreted as any reference signal or value).
Mulvey discloses wherein the test signal may comprise one or more frequency ranges, however does not disclose expressly a first test signal within a first frequency range, at least one second test signal within a second frequency range, and at one third test signal within a third frequency range. The present claim language does not define 

With respect to claim 14, Mulvey discloses the method according to claim 1 wherein the method comprises: transmitting one or more test signals within the first frequency range, by the speaker of the earbud, during an other test period, and while the earbud is operating at an other operational mode; generating, by the feedback microphone of the earbud, other sensed information that is indicative of audio signals sensed by the feedback microphone as a result of the transmission of one or more test signals; and determining whether the earbud is located within the ear of the person, wherein the determining is based on the other sensed information and the reference out of ear spectrum (col.7 ln.59-67; col.8 ln.1-37; col.12 ln.15-26; comparison module #600A determines an “off head” condition based on a comparison of the sensed information #142 from feedback microphone #140 and on a reference driver signal #132.  The term “reference out of ear spectrum” is relatively broad as presented in the present claim language and has been interpreted as any reference signal or value).
Mulvey discloses wherein the test signal may comprise one or more frequency ranges, however does not disclose expressly a first test signal within a first frequency 

With respect to claim 15, Mulvey discloses a non-transitory computer readable medium for in-ear detection, the non-transitory computer readable medium that stores instructions for: 
transmitting test signals (fig.4 #132,136), by a speaker (figs.2,4 #130) of an earbud (fig.2 #100B; col.3 ln.40-61), during a test period, and while the earbud is operating at a first operational mode, wherein the test signals comprise at least one test signal within one or more frequency ranges that differ from each other within a human auditory range (col.4 ln.42-51; during a playback operational mode “test signals” or driver signals #132 are emitted by a speaker #130 as acoustic sound signals #136; furthermore the emitted acoustic sound signals are captured by a feedback microphone #140 and may be tested at one or more frequencies and/or one or more frequency bands, therefor the “test signals” #132,136 of Mulvey comprise at least one or more frequency ranges, see: col.11 ln.26-55);
generating, by a feedback microphone (figs.2,4 #140) of the earbud, sensed information that is indicative of audio signals sensed by the feedback microphone as a col.3 ln.51-61; feedback microphone #140 captures the test signals emitted from speaker #130); and 
determining whether the earbud is located within an ear of a person, wherein the determining is based on the sensed information and a reference out of ear spectrum (col.7 ln.59-67; col.8 ln.1-37; col.12 ln.15-26; comparison module #600A determines an “off head” condition based on a comparison of the sensed information #142 from feedback microphone #140 and on a reference driver signal #132.  The term “reference out of ear spectrum” is relatively broad as presented in the present claim language and has been interpreted as any reference signal or value).
Mulvey discloses wherein the test signal may comprise one or more frequency ranges, however does not disclose expressly a first test signal within a first frequency range, at least one second test signal within a second frequency range, and at one third test signal within a third frequency range.
It would have been an obvious design choice before the effective filing date of the present invention to a person of ordinary skill in the art that the “one or more frequency ranges” disclosed by Mulvey may be expanded to include at least three separate frequency ranges as required by the present claim language. The motivation for doing so would have been to test a plurality of frequency ranges to obtain a more accurate description of the operational condition of the earbud device.

With respect to claim 16, Mulvey discloses the non-transitory computer readable medium according to claim 15, however does not disclose expressly wherein the second frequency range is located between the first frequency range and the third 
It would have been an obvious design choice before the effective filing date of the present invention to a person of ordinary skill in the art to experiment with the test frequency ranges of Mulvey to include the second frequency range is located between the first frequency range and the third frequency range, wherein the third frequency range comprises an estimated ear-canal resonance frequency.  The motivation for doing so would have been to achieve optimal results of the audio test. 

With respect to claim 17, Mulvey discloses the non-transitory computer readable medium according to claim 15; however does not disclose expressly wherein the second frequency range comprises five kHz frequency, the first frequency range comprises 500 Hz, and the third frequency range comprises 10 kHz.
It would have been an obvious design choice before the effective filing date of the present invention to a person of ordinary skill in the art to experiment with the test frequency ranges of Mulvey to include wherein the second frequency range comprises five kHz frequency, the first frequency range comprises 500 Hz, and the third frequency range comprises 10 kHz. The motivation for doing so would have been to achieve optimal results of the audio test. 

With respect to claim 18, Mulvey discloses the non-transitory computer readable medium according to claim 1 wherein: a. the at one first test signal comprises first test signals having a first plurality of first frequencies within the first frequency range; b. the col.11 ln.26-55;  It is an inherent feature of a frequency range to comprise a plurality of frequencies).

With respect to claim 19, Mulvey discloses a device for in-ear detection, the device comprises: 
a speaker (figs.2,4 #130) of an earbud (fig.2 #100B; col.3 ln.40-61) that is configured to transmit test signals (fig.4 #132,136), during a test period, and while the earbud is operating at a first operational mode, wherein the test signals comprise at least one test signal within one or more frequency ranges that differ from each other within a human auditory range (col.4 ln.42-51; during a playback operational mode “test signals” or driver signals #132 are emitted by a speaker #130 as acoustic sound signals #136; furthermore the emitted acoustic sound signals are captured by a feedback microphone #140 and may be tested at one or more frequencies and/or one or more frequency bands, therefor the “test signals” #132,136 of Mulvey comprise at least one or more frequency ranges, see: col.11 ln.26-55);
a feedback microphone (figs.2,4 #140) of the earbud that is configured to generate sensed information that is indicative of audio signals sensed by the feedback microphone as a result of the transmitting of the test signals (col.3 ln.51-61; feedback microphone #140 captures the test signals emitted from speaker #130); and 
fig.6 #510) that is configured to determine whether the earbud is located within an ear of a person, wherein the determining is based on the sensed information and a reference out of ear spectrum (col.7 ln.59-67; col.8 ln.1-37; col.12 ln.15-26; comparison module #600A determines an “off head” condition based on a comparison of the sensed information #142 from feedback microphone #140 and on a reference driver signal #132.  The term “reference out of ear spectrum” is relatively broad as presented in the present claim language and has been interpreted as any reference signal or value).
Mulvey discloses wherein the test signal may comprise one or more frequency ranges, however does not disclose expressly a first test signal within a first frequency range, at least one second test signal within a second frequency range, and at one third test signal within a third frequency range.
It would have been an obvious design choice before the effective filing date of the present invention to a person of ordinary skill in the art that the “one or more frequency ranges” disclosed by Mulvey may be expanded to include at least three separate frequency ranges as required by the present claim language. The motivation for doing so would have been to test a plurality of frequency ranges to obtain a more accurate description of the operational condition of the earbud device.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kemmerer et al (US 10462551 B1) discloses a wearable audio device with head on/off state detection. 
Chun (US 20190230426 A1) discloses an electronic device for authenticating user by using audio signals. 
Murata et al (US 20140037101 A1) discloses a headphone device, wearing state detection device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654